                                                                                                                                     I
                                                                                                                                     I
                                                                                                                            .        I
 AO 199A (Rev. 06/19) Order Setting Conditions ofRelease                                             Page 1 of   _,,3~_ Pagi

                                        UNITED STATES DISTRICT COURT                                                 .           I
                                                                                                 FILED IN OP N COlpl]__
                                                             for the
                                                                                                 oN_~~...           le~
                                                                                                      Peter t Mc,oi-~, Jr.~ Clerk
                                                                                                      US r.:Hstrict Court I
                                                                                                      Ef.i$Wm District of ~
                    United States of America                         )                                                           I•
                                                                                                                                 I
                                   V.                               .)
                                                                     )    Case No.      7'.l i -c (l - L( ~<is           <J ._   i
                                                                     )
                                                                     )
                               Defendant

                                        ORDER SETTING CONDITIONS OF RELEASE

 IT IS ORDERED that the defendant's release is subject to these conditions:

 (1)    The defendant must not violate federal, state, or local law while on release.

 (2)    The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.
                                                                                                                                 I



 (3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before makiJg
        any change ofresidence or telephone number.                                                            .          I

 (4)    The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence ~hat
        the court may impose.
        The defendant must appear at:
                                                                                  · Place




        on
                                                                Date and Time ·


        If blank, defendant will be notified of next appearance .

. (5)   The defendant must sign an Appearance Bond, if ordered.
                                                                                                                                                                              i
AO 199B (Rev. in ED/NC on 6/11/14) Additional Conditions of Release                                                                                       Page   .2:, of J_ Pages
                                                          ADDITIONAL CONDITIONS OF RELEASE

         IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

     )        The defendant is placed in the custody of:
             (6)
              Person or organization
              Address (only if above is an organization)
              City and state _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                     Tel. N o . - - - - - - - - - - - + - - - -
who agrees to ( a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition ofrelease or is no longer in the custodian's custody.                                                                 !    .




                                                                                     Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                      Custodian                                           Date        !


( ~ (7)         The defendant must:
         ( 'x\  (a) submit to supervision by and report for supervision to the                     U-S
                    telephone number        _ _ _ _ _ _ _ , no later than
         (    ) (b) continue or actively seek employment.
         (    ) (c) continue or start an education program.
         ( \c)_ (d) surrender any passport to:                      U-S:         Vea ~A+c,.,.
         ( )() (e) not obtain a passport or other international travel document.                              I
         c ·x) Cf) a 'de by the following restrictions on personal association, residence, or travel: · __,-tr,.,_·.,_Av~:Ji...-'(=---=-------,-1L.:...,:""-'.J'-'-"'-=---=--__._,_.=...,~--"""1
                                       ,      rr-         kn,          .,,J.      C          IA   lRJ          ~•i .
                   ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness i
                         including:

         (         ) (h) get medical or psychiatric treatment:

                   ) (i) return to custody each _ _ _ __ at               ----
                                                                                       o'clock after being released at       -----
                                                                                                                                              o'clock for employment, schooling,
                                                                                                                                                                          I
                         or the following purposes:

                   ) G)  maintain residence at a residential reentry center, and abide by the conditions of that facility.
                   ) (k) not possess a firearm, destructive device, or other weapon.
                   )  (1)not use alcohol (        ) at all (    ) excessively.
                   ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                         .
                         medical practitioner.                                                           ·                                                     I

                   ) (n) submitto testing for a prohibited substance if required by the probation office or supervising officer. Testing may be used with randpm
                         frequency and may include urine testing, the wearing of a sweat patch, and/or any form of prohibited substance screening or testing.
                         The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited substance screening ~r testing.
                     (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the probation office br
                         supervising officer.                                                                                                                  !

                 ) · (p) participate in one of the following location restriction programs and comply with its requirements as directed:                       ;
                         (     ) · (i) Curfew. You are restricted to your residence every day (       ) from      _ _ _ _ _ to _ _ _ _ , or (                    as              )j
                                       approved by the probation office or supervising officer; or                                                             I
                               ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                       substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other !activities
                                       approved in advance by the probation office or supervising officer; or                                                  I    '

                               ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                       court appearances or other activities specifically approved by the court.                                                                  1




               . ) (q) submit to the following monitoring and comply with all of the program requirements and instructions provided:
                         (    ) The defendant must pay (         ) all of the cost of the program (    ) a portion of the location monitoring cost as follows:




                       (    ) Radio Frequency (RF) monitoring                         ( ) Voice Recognition
                       ( ) Global Positioning Satellite (GPS)                         (   ) Remote Alcohol Monitoring
             ()<.) (r) report  as soon as possible, to the probation  office or supervising officer, every contact with law enforcement personnel,
                        including arrests, questioning, or traffic stops.                           ·
             (   ) (s) submit to warrantless searches of person, residence, property or vehicle by the probation-office or supervising officer.
                                                                                                                                          i


AO 199C (Rev. in ED/NC on 6/11/14) Advice of Penalties                                                        Page       3   of   ~       i
                                                                                                                                        Pa~es

                                            ADVICE OF PENALTIES AND SANCTIONS
                                                                                                                                          I
                                                                                                                                          I_
TO THE DEFENDANT:                                                                                                                         ,,

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of refease may result in the immediate issuance of a warrant for your arrest, a / -
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.                                                                                                           . j
       While on release, if you commit a federal felony offense the punishment is ari additional prison term of not more than ten iears
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence win be
consecutive (i.e., in addition to) to any other sentence you receive.          ,,. -                                                        !
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;          i
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attbmpt
to intimidate a witness, victim, juror, informan,t, or officer of the court. The penalties for tampering, retaliation, or intimidatioh are
significantly more serious if they involve a killing or attempted killing.                                                                  I
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,           /
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be ri:tied
             not more than $250,000 or imprisoned for not more than 10 years, or both;                                                      '
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined 'not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fmed not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fmed not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In          I
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                    Acknowledgment of the Defendant

      I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all cond~tions ·
ofrelease, to appear as directed, and surrender to serve any sentence imposed. f am aware of the penalties and sanctions set.forth arove.


                                                                                                                                          I
                                                                                                                                          I
                                                                                                                                          I
                                                                                                                                          i
                                                                                                                                          I




                                                                                         Defendant's Signature




                                                                                                                                         1
                                                                                                                                          I



                                                Directions to the United States Marshal

()<i   The defendant is ORDERED released after processing.
(    ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defe, dant
       has posted bond and/or complied with all other conditions for release. Ifstill in custody, the defendant must be produced bbfore
       the appropriate judge at the time and place specified.                                                      .              I


Dme:          liJ16\      i•~<,'t,y~fi1'¢fL/t,~
                                                                        Terrence W. Boyle, Chief U.S. District Judge
                                                                                         Printed name and title




                    DISTRIBUTION:      COURT       DEFENDANT     PROBATION OFFICE        U.S. ATTORNEY            U.S. MARSHAL
